Citation Nr: 9912236
Decision Date: 04/19/99	Archive Date: 06/24/99

DOCKET NO. 96-45 467               DATE APR 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for essential hypertension.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for hemochromatosis.

4. Entitlement to service connection for hypertensive amnesiac
disorder.

5. Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Hancock, Associate Counsel 

INTRODUCTION

The appellant served on active duty from September 1957 to
September 1960 and from July 1992 to September 1992. He also had
service in the Air National Guard and the United States Air Force
Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of an August 1995 rating action by the Department of
Veterans Affairs (VA) Regional Office (RO) located in Montgomery,
Alabama.

The appellant was afforded a videoconference hearing before a
member of the Board (and signatory of this decision), sitting in
Washington, D.C., in October 1998.

REMAND

During the veteran's videoconference hearing in October 1998, he
raised the issues of service connection for bronchiectasis and
residuals of an anthrax vaccination. He also asserted that the
bronchiectasis and the anthrax vaccination in part caused the
disabilities in issue. Accordingly, these issues are intertwined
with the issues in appellate status and must be adjudicated by the
RO. In this regard, in a July 1998 rating action, the RO denied
service connection for bronchiectasis. The Board

- 2 -

considers his testimony as being a notice of disagreement regarding
the July 1998 denial.

A review of the service medical records indicates that there are no
immunization or inoculation records on file. The Board is of the
opinion that additional development is warranted.

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the appellant the appropriate release of
information forms in order to obtain copies of all private, VA and
military medical records regarding treatment for the disabilities
in issue covering the period from September 1960 to the present.
The RO should obtain all records, which are not on file. He should
be asked to identify the dates, names, and locations of any
treatment he received by from the Air National Guard and the Air
Force Reserve, to include during his period of active duty from
July 1992 to September 1992, and the units to which he was
assigned. He should be asked if he underwent a retirement
examination when he retired form the Air Force Reserve, and if yes
the date and place of the examination. He should be informed that
he may submit additional evidence and arguments in support of his
claim.

2. Thereafter, the RO should contact the appropriate source in
order to obtain the veteran's military inoculation records and any
other service records he identifies which are not on file.

3. The RO should adjudicate the issue of service connection for
residuals of the anthrax vaccination. If the benefit sought is not
granted, the appellant and his

- 3 -

representative should be notified of that action and of his
appellate rights.

4. The RO should furnish the veteran a statement of the case
regarding the issue of service connection for bronchiectasis and
inform him of the requirements necessary to perfect an appeal. The
RO is informed that his issue is not before the Board until a
timely substantive appeal is received.

Thereafter, the case should be reviewed by the RO. If the benefits
sought are not granted the veteran and his representative should be
furnished a supplemental statement of the case and an opportunity
to respond. The case should then be returned to the Board for
further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302,108 Stat. 4645,
4658 (1994),38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims

- 4 -

(known as the United States Court of Veterans Appeals prior to
March 1, 1999). This remand is in the nature of a preliminary order
and does not constitute a decision of the Board on the merits of
your appeal. 38 C.F.R. 20.1100(b)(1998).

